     Case 3:20-cv-01958-H-AGS Document 93 Filed 09/13/21 PageID.823 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALLELE BIOTECHNOLOGY AND                            Case No.: 20-cv-01958-H-AGS
     PHARMACEUTICALS, INC., a
12
     California corporation,                             ORDER DENYING DEFENDANTS’
13                                      Plaintiff,       MOTIONS TO COMPEL
14   v.                                                  [Doc. Nos. 75, 76, 77, 78, 81, 82.]
15   PFIZER, INC., a Delaware corporation;
16   BIONTECH SE, a German company;
     BIONTECH US, INC., a Delaware
17   corporation; and DOES 1-30,
18                                  Defendants.
19
20         On September 1 and 2, 2021, the parties filed six joint filings for the determination
21   of various discovery disputes. (Doc. Nos. 75, 76, 77, 78, 81, 82.) The Court held a hearing
22   on the matter on September 13, 2021. Ben L. Wagner, Robert Schaffer, and Sushmitha
23   Rajeevan appeared for Plaintiff Allele Biotechnology and Pharmaceuticals, Inc. Charles
24   L. McCloud, Thomas H.L. Selby, Julie L. Tavares, and David J. Noonan appeared for
25   Defendant Pfizer, Inc. Bruce M. Wexler, Elizabeth L. Brann, Merri C. Moken, and Karthik
26   R. Kasaraneni appeared for Defendants BioNTech SE and BioNTech US, Inc. The Court
27   addresses each of these discovery disputes in turn below.
28   ///

                                                     1
                                                                                     20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 93 Filed 09/13/21 PageID.824 Page 2 of 3



 1         In the first discovery dispute, Defendants request that Plaintiff be compelled to
 2   supplement its response to Defendants’ Interrogatory No. 14 to describe how the
 3   documents currently cited in its response show Plaintiff’s compliance with the marking
 4   statute, 35 U.S.C. § 287. (Doc. No. 75 at 2.) Defendants have failed to show that
 5   supplementation is required at this time. As such, the Court denies Defendants’ first
 6   motion to compel.
 7         In the second discovery dispute, Defendants request that Plaintiff be compelled to
 8   respond to Defendants’ Document Requests Nos. 17, 20-26, 37, 70-76, 83, 89, 96-97, 99,
 9   138, 140-41, 145-46 and Defendants’ Interrogatories Nos. 2, 3, and 8 seeking Plaintiff’s
10   information about alternative fluorescent proteins. (Doc. No. 76 at 2.) The Court agrees
11   with Plaintiff that Defendants’ requests are overbroad.       As such, the Court denies
12   Defendants’ second motion to compel. The Court notes that in the filing, Plaintiff states
13   that it has offered to provide licenses for the last three years and documents sufficient to
14   show how its other fluorescent proteins work. (Doc. No. 76 at 2.) The Court orders the
15   parties to meet and confer on the production of relevant licenses and documents.
16         In the third discovery dispute, Defendants request that Plaintiff be compelled to
17   produce copies of the pleadings, claim construction materials, expert reports, and
18   deposition transcripts from a different case involving the patent-in-suit, the ’221 patent:
19   Allele Biotechnology and Pharmaceuticals, Inc. v. Regeneron Pharmaceuticals, Inc., No.
20   7:20-cv-8255 (S.D.N.Y.). (Doc. No. 77 at 2.) The fact that Plaintiff produced certain
21   documents in a different case “does not necessarily make them discoverable in this case.”
22   Chen v. Ampco Sys. Parking, No. 08-CV-0422-BEN (JMA), 2009 WL 2496729, at *3
23   (S.D. Cal. Aug. 14, 2009). As such, the Court denies Defendants’ third motion to compel.
24         In the fourth discovery dispute, Defendants request that Plaintiff be compelled to
25   respond to Defendants’ Document Requests Nos. 10-14 and Defendants’ Interrogatories
26   Nos. 6 and 7 seeking information related to Plaintiff’s contention that the ’221 patent is
27   valid. (Doc. No. 78 at 2.) The Court agrees with Plaintiff that Defendants’ requests are
28

                                                  2
                                                                                 20-cv-01958-H-AGS
     Case 3:20-cv-01958-H-AGS Document 93 Filed 09/13/21 PageID.825 Page 3 of 3



 1   premature at this stage in the proceedings. As such, the Court denies Defendants’ fourth
 2   motion to compel without prejudice.
 3         In the fifth discovery dispute, Defendants request that Plaintiff be compelled to
 4   respond to Defendants’ Document Requests Nos. 59, 61, and 111 and produce documents
 5   identifying the source and terms of any litigation funding Plaintiff may be receiving in this
 6   matter and related communications. (Doc. No. 81 at 2.) Defendants are not entitled to
 7   these documents. See MLC Intell. Prop., LLC v. Micron Tech., Inc., No. 14-CV-03657-
 8   SI, 2019 WL 118595, at *2 (N.D. Cal. Jan. 7, 2019). As such, the Court denies Defendants’
 9   fifth motion to compel.
10         In the sixth discovery dispute, Defendants request that Plaintiff be compelled to
11   respond to Defendants’ Document Requests Nos. 6, 47, and 48 and produce nonprivileged
12   documents from Plaintiff’s internal prosecution files for the ’221 patent and a pending
13   continuation application that has the same written description of the alleged invention.
14   (Doc. No. 82 at 2.) “[P]atent prosecution files often are protected by attorney-client
15   privilege.” Orthopaedic Hosp. v. DJO Glob., Inc., No. 319CV00970JLSAHG, 2020 WL
16   7625123, at *3 (S.D. Cal. Dec. 22, 2020); see In re Spalding Sports Worldwide, Inc., 203
17   F.3d 800, 805–06 (Fed. Cir. 2000). As such, the Court denies Defendants’ sixth motion to
18   compel.
19         IT IS SO ORDERED.
20   DATED: September 13, 2021
21
                                                   MARILYN L. HUFF, District Judge
22                                                 UNITED STATES DISTRICT COURT
23
24
25
26
27
28

                                                   3
                                                                                  20-cv-01958-H-AGS
